Citation Nr: 1629655	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  07-26 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an extraschedular rating for tendonitis of the right ankle.

2.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel
INTRODUCTION

The Veteran served on active duty in the Army from September 1972 to June 1973. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In that decision, the RO granted service connection for tendonitis of the right ankle and awarded a 20 percent rating.  

In May 2008, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In March 2009 and March 2010, the Board remanded the claim for a higher rating for tendonitis of the right ankle for further development. In an April 2015 decision, the Board denied the Veteran's claim. She appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court). In November 2015, the Court granted a joint motion for partial remand, vacating the Board's decision with respect to the denial of referral for extraschedular consideration under 38 C.F.R. § 3.321(b) for the right ankle disability. Per the joint motion, the Court dismissed the issue of entitlement to a higher schedular rating for tendonitis of the right ankle.  

At the time of the April 2015 decision, the Board found that the evidence received during the appeal for a higher rating for the right ankle disability did not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU) as a result of that disability. As the Veteran had filed a claim for a TDIU due to her service-connected right knee disability, the Board referred that issue to the Agency of Original Jurisdiction (AOJ) for appropriate action. However, in June 2016 correspondence, the Veteran's representative asserted that a TDIU due to the right ankle disability was warranted. Thus, entitlement to a TDIU, due in part to the service-connected right ankle disability, is now part of the appeal. Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The schedular criteria pertaining to the Veteran's tendonitis of the right ankle reasonably contemplate all of the symptoms associated with the disorder.

2.  The combined effect or collective impact of the Veteran's service-connected disabilities does not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

CONCLUSION OF LAW

The criteria for referral for consideration of an extraschedular rating for tendonitis of the right ankle are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.321 (2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  In this case, the claim arises from an appeal of the initial rating following the grant of service connection.  Courts have held that, once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, no further notice is needed.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting in obtaining service treatment records and pertinent post-service treatment records and providing an examination or obtaining an opinion when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Here, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims folder contains the Veteran's service treatment records as well as reports of post-service VA and private treatment and examinations.  Also of record are the Veteran's statements in support of the claim.  The Board has reviewed those statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claim.  

VA also provided the Veteran with examinations in January 2006, April 2009, January 2012, and November 2013 to ascertain the nature and severity of her ankle disability.  The Board finds the examination reports to be thorough and adequate.  The examiners interviewed and examined the Veteran, including eliciting a history from the Veteran, and provided the information needed to evaluate the disability under the applicable rating criteria.  Given this evidentiary posture, the Board finds that no further notice or assistance is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Extraschedular Consideration

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  

To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or Director of Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2015).

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  38 C.F.R. § 3.321(b).  The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996). 

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the AOJ must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  

If the AOJ or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the AOJ or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the AOJ or the Board must refer the matter to the Under Secretary for Benefits or Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.  

Here, service connection has been awarded for tendonitis of the right ankle, evaluated as 20 percent disabling under Diagnostic Code 5271. According to this diagnostic code, a maximum 20 percent rating is warranted for marked limited motion of the ankle. 38 C.F.R. § 4.71a (2015). At the January 2006 VA examination, the Veteran reported right ankle pain, the need for use of a cane for ambulation, and a flare-up of pain with repetitive active range of motion testing.  

At the April 2009 VA examination, the Veteran denied right ankle weakness, swelling, heat, redness, instability, giving-way, locking, fatigability, and lack of endurance.  She reported that she was transitioning from a boot or air cast to a gel shoe and that she was not using crutches.  She reported that her disability would affect her ability to function on a job because she would not be able to walk or sit down.  She reported that she was not able to say to what extent she had additional loss of motion or functional impairment during a flare-up.  The examiner stated that flare-ups involved times when the Veteran was going through surgery for her knees.  The examiner stated that the Veteran's ankle symptoms would affect her activities of daily living as it would affect her walking.  There was no weakness, fatigue, or lack of endurance following repetitions of motion of the right ankle. 

At the January 2012 VA examination, the Veteran did not report that flare-ups impact the function of the ankle.  The examiner indicated that the Veteran had functional loss/impairment in that she had less movement than normal and pain on movement.  Podiatry notes from August 2012 document that the Veteran continued to report right ankle pain and that she required a CAM walker.  An August 2012 MRI of the right ankle provided an impression of mild anterolateral impingement syndrome.  Notes from June 2013 reflect that the Veteran developed balance problems after using a CAM walker for a year and thus used a forearm crutch for long distance ambulation. 

At the November 2013 VA examination, the Veteran reported that she had reduced range of motion of the right ankle and pain of 7 out of 10, which required the use of an ankle brace and cane.  The medications are listed as hydrocodone and methadone.  She reported flare-ups that impact her ankle function occurring 2-3 times per week and noted that she treats the flare-ups with ice, medication, and a transcutaneous electrical nerve stimulation (TENS) unit.  As to functional loss or impairment of the ankle, the examiner indicated that the Veteran had less movement than normal, pain on movement, and disturbance of locomotion.  The examiner indicated that the Veteran used a brace and cane constantly for her ankle and that she had retired from a job that had required a lot of walking and stated that she could not do that type of work again. 

The evidence of record documents the Veteran's symptoms of pain, swelling, limitation of motion, and disturbance of locomotion associated with her right ankle disability-as well as her use of pain medication, a cane, brace, and walker.  Diagnostic Code 5271 specifically considers limitation of motion of the ankle.  The Veteran's disability has been acknowledged as resulting in marked limited motion of the right ankle.  As pain, swelling, and disturbance of locomotion are associated with the marked limited motion of the ankle, Diagnostic Code 5271 reasonably contemplates those symptoms.  Diagnostic Code 5271 also reasonably contemplates her use of pain medication and assistive devices to treat those symptoms.  Her pain, swelling, and disturbance of locomotion are further contemplated by 38 C.F.R. § 4.40 and § 4.45 (2015) concerning functional loss due to such symptoms.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  To the extent she has any fatigability and lack of endurance, they are also contemplated by those regulations.

Accordingly, the Board finds that the schedular criteria pertaining to the Veteran's tendonitis of the right ankle reasonably contemplate all of the symptoms associated with the disorder.  As the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology, the schedular evaluation is adequate, and referral for extraschedular consideration is not required.

The Board has also considered whether the combined effect or collective impact of the Veteran's service-connected disabilities gives rise to referral for extraschedular consideration.  Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  Service connection has been awarded for status post right knee replacement (30%) and residual scars, right knee surgery associated with status post right knee replacement (10%).  However, the evidence of record does not show, and the Veteran does not contend, any such combined effect or collective impact of her service-connected disabilities that creates an exceptional circumstance to render the schedular rating criteria inadequate.  Thus, the Board finds that the combined effect/collective impact of her service-connected disabilities does not present an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

In conclusion, referral for consideration of an extraschedular rating for tendonitis of the right ankle is not warranted.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


(CONTINUED ON NEXT PAGE)
ORDER

Referral for consideration of an extraschedular rating for tendonitis of the right ankle is denied.  

REMAND

As noted in the introduction, in June 2016 correspondence, the Veteran's representative raised, for the first time, the issue of entitlement to a TDIU due to the right ankle disability.  Due process requires that the AOJ undertake certain notice obligations and adjudicate the issue in the first instance.

Accordingly, the case is REMANDED for the following actions:

1.  Provide the Veteran notice compliant with 38 U.S.C.A. § 5103(a) as to the issue of entitlement to a TDIU.

2.  After undertaking any indicated development, adjudicate the issue of entitlement to a TDIU.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


